Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continuation
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.

Response to Arguments
	 
Applicant’s arguments filed August 31, 2022 have been fully considered. A new ground of rejection is presented because of Applicant’s amendment.

Allowable Subject Matter

Claims 2 – 9 and 15 – 18 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 10, 11, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004309836A.

Per claim 1, JP2004309836A suggests an information processing apparatus (reads on a portable communication terminal, see JP2004309836A para 0012 – 0019), comprising: a communication section that communicates (reads on the portable communication terminal transmits the exemplary unique tag ID and exemplary non-type limited authentication data read from the non-contact IC tag to the server device, see JP2004309836A para 0012 – 0019 and 0020 – 0025 and 0056 – 0062) with a server apparatus (reads on the server device, see JP2004309836A para 0012 – 0019 and 0020 – 0025) including a data storage section (The Examiner construes this to be an obvious if not necessary limitation of the server device receiving information and distributing information to the portable communication terminal, see JP2004309836A para 0063 – 0069. The Examiner asserts the distributed information is stored somewhere prior to it being distributed); a short range wireless communication section that establishes short range wireless communication with (The Examiner construes this to be an obvious if not necessary limitation of holding the portable communication terminal over the IC tag and the data stored in the IC tag is transmitted wirelessly to the portable communication terminal, see JP2004309836A para 0056 – 0062) a communication device  (reads on the IC tag stores the exemplary unique tag ID and non-type limited authentication data for justifying the access right to the server device, see JP2004309836A para 0019 – 0031 and 0056 – 0062) including an identifier for indicating access authority over access to the data storage section (reads on the exemplary authentication data for justifying the access right to the server device, see JP2004309836A para 0019 – 0031 and 0056 – 0062)  and a communication device identifier for identifying its own communication device (reads on the exemplary unique tag ID, see JP2004309836A para 0019 – 0031 and 0056 – 0062); and a control section that causes the short range wireless communication section to acquire (The Examiner construes this to be an obvious if not necessary limitation of holding the portable communication terminal over the IC tag and the data stored in the IC tag is transmitted wirelessly to the portable communication terminal, see JP2004309836A para 0056 – 0062) the identifier for indicating the access authority (reads on the exemplary non-type limited authentication data for justifying the access right to the server device, see JP2004309836A para 0019 – 0031 and 0056 – 0062) and the communication device identifier (reads on the exemplary unique tag ID, see JP2004309836A para 0019 – 0031 and 0056 – 0062), causes the communication section to transmit (The Examiner construes this to be an obvious if not necessary limitation of the prior art disclosing the portable communication terminal transmits the exemplary unique tag ID and non-type limited authentication data read from the non-contact IC tag to the server device, see JP2004309836A para 0012 – 0019 and 0020 – 0025 and 0056 – 0062) the identifier for indicating the access authority (reads on the exemplary authentication data for justifying the access right to the server device, see JP2004309836A para 0019 – 0031 and 0056 – 0062) and the communication device identifier (reads on the exemplary unique tag ID, see JP2004309836A para 0019 – 0031 and 0056 – 0062) to the server apparatus (reads on the server device, see JP2004309836A para 0012 – 0019 and 0020 – 0025), and requests permission to access the data storage section (reads on the at least implicit permission request of the transmitting of the unique tag ID and the non-type limiting authentication data to the server in order to receive approval to receive the information distributed by the server, see JP2004309836A para 0019 – 0031 and 0056 – 0062).
Claim 10 is analyzed with respect to claim 1. The prior art of record further suggests a communication device  (reads on the IC tag stores the exemplary unique tag ID and non-type limited authentication data for justifying the access right to the server device, see JP2004309836A para 0019 – 0031 and 0056 – 0062), comprising: a communication antenna (reads on the IC tag is connected to the antenna coil, see JP2004309836A para 0049 – 0056) that establishes short range wireless communication with (The Examiner construes this to be an obvious if not necessary limitation of holding the portable communication terminal over the IC tag and the data stored in the IC tag is transmitted wirelessly to the portable communication terminal, see JP2004309836A para 0056 – 0062) an information processing apparatus (reads on a portable communication terminal, see JP2004309836A para 0012 – 0019).
Per claim 11, the prior art of record further suggests a label sticker that has an adhesive layer on one surface, wherein the communication antenna and the IC chip are buried in the label sticker (reads on the IC tag with antenna coil is formed by a double-sided adhesive sheet, see JP2004309836A para 0049 – 0056).
Claim 14 is analyzed with respect to claim 1. The prior art of record further suggests a server apparatus (reads on the server device, see JP2004309836A para 0012 – 0019 and 0020 – 0025), comprising: a reception section that receives (reads on the portable communication terminal transmits the exemplary unique tag ID and exemplary non-type limited authentication data read from the non-contact IC tag to the server device and the server device receives it, see JP2004309836A para 0012 – 0019 and 0020 – 0025 and 0056 – 0062).
Claim 19 is analyzed with respect to claim 1.
Claim 20 is analyzed with respect to claim 14. The prior art of record further suggests determining whether or not to permit the information processing apparatus to access the data storage section on a basis of the identifier for indicating the access authority and the communication device identifier (reads on the server authenticates the authentication data sent from the portable wireless communication terminal and distributes information only to portable wireless communication terminals that have been authenticated, see JP2004309836A para 0012 – 0019 and 0020 – 0025 and 0056 – 0062).


Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004309836A in view of JP2002123805.

Per claim 12, the prior art of record suggests the communication device according to claim 11. The prior art of record does not explicitly state another surface of the label sticker has an illustration corresponding to the identifier for indicating the access authority over access to the data storage section. 
JP2002123805 suggests 
another surface of the label sticker has an illustration corresponding to the identifier for indicating the access authority over access to the data storage section (reads on all or part of the same information recorded on the memory of the noncontact IC tag is displayed on the visible display section of the surface of the IC tag label, see JP2002123805 Abstract and claims 1 – 3).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the IC tag teachings of the prior art of record by integrating the IC tag teachings of JP2002123805 to realize the instant limitation. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the explicit teaching of a visual label of JP2002123805 on the IC tag of JP2004309836A that displays the information stored in memory of the IC tag. The motivation to do combine the references is to implement all available known in the art technology that allows for ease of identification.

Claim 13 is analyzed with respect to claim 12. The prior art of record further suggests wherein another surface of the label sticker has an illustration related to content of data stored in the data storage section (The Examiner construes this to be an obvious limitation of the prior art’s disclosure of all or part of the same information recorded on the memory of the noncontact IC tag is displayed on the visible display section of the surface of the IC tag label, see JP2002123805 Abstract and claims 1 – 3, because an illustration is one type of a visible display and it would be within the realm of conventional computer science and graphics to utilize any known type of visible display including illustrations to present the stored information according to the needs of the business).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is ((571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN F SHAW/Primary Examiner, Art Unit 2496